DOYLE, Judge,
concurring and dissenting.
I concur with the majority in all but the disposition of the review petition, and from that disposition I respectfully dissent. In this respect I believe that the majority has usurped the function of the Workers’ Compensation Judge (WCJ) who, while generally rejecting the conflicting medical opinions of both Dr. Canner and Dr. Mauthe, nevertheless obviously accepted the unequivocal evidence that (a) there was a tumor, (b) Dr. Canner found the tumor in exactly the same place where he found scar tissue which was the result of Diaz’s work-related injury, and (e) there was no evidence of the tumor before the work-related injury. I specifically disagree with the conclusion of the majority (op. page 1117) that “the fact that Diaz never had problems with his right knee prior to his work incident ... is of no consequence.” The majority in reaching this conclusion usurps the most critical function of the WCJ who concluded that the tumor was obviously caused by the work injury, because it was not there before that injury.